DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/24/2019 and 1/4/2021 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 3F reference characters "70a,70b" and "45" have both been used to designate a tissue edge.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Appropriate correction is required.
The drawings are objected to because the indicator line for reference numeral “10” in Fig. 3G points to empty space (i.e. points to nothing).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-26, 28-38 and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by St. Goar et al. (US 2005/0021057).
St. Goar discloses (see Figs. 86-87C) a leaflet repair device comprising the following claim limitations:
(claim 21) a delivery member (1100, Fig. 86) including a first arm (i.e. left member 1112) and a second arm (i.e. right member 1112) at a distal end (1104, Fig. 86) of the delivery member (1100), each of the first arm and the second arm being movable toward (as shown in Fig. 87C) and away from (as shown in Figs. 86 and 87B) a longitudinal axis of the delivery member (1100), wherein the first arm is configured to grasp a first tissue edge (LF1) by moving in a first direction relative to the longitudinal axis (as shown in Figs. 86-87A), and the second arm is configured to grasp a second tissue edge (LF2) by moving in a second direction relative to the longitudinal axis (as shown in Figs. 86-87A), the second direction being opposite of the first direction (as shown in Figs. 86-87B; members 1112 are diametrically disposed and each moves radially outward in opposing directions); and a unitary clip (1113, Fig. 86) positioned at the distal end (1104) of the delivery member (1100) and movable distally relative to the delivery member (1100) (see Fig. 86; [0233]; [0235]; grasper 1113 is expressly insertable/movable within central lumen 1111), wherein the unitary clip (1113) is configured to be (i.e. capable of) released from the delivery member (1100) when the delivery member (1100) is pulled proximally (see Fig. 87C; [0236]; grasper expressly may be left in place as a permanent fixation device and separated from the delivery member), wherein the first arm (1112) and the second arm (1112) remain coupled to the delivery member (1100) after the unitary clip (1113) is released from the delivery member (1100) (see Fig. 87C; [0236]; grasper expressly may be left in place as a permanent fixation device and separated from the delivery member);
(claims 22 and 34) wherein the unitary clip (1113) includes a first jaw (1120) having teeth and a second jaw (1120) having teeth (as shown in Figs. 86-87C; [0233]), wherein the first jaw and the second jaw of the unitary clip (1113) are disposed radially outward of the first arm (1112) and the second arm (1112) when the unitary clip (1113) is at the distal end (1104) of the delivery member (1100) (as shown in Fig. 87B);
(claims 23 and 35) wherein the unitary clip (1113) is in an open configuration when at the distal end (1104) of the delivery member (1100) (as shown in Fig. 86), and upon release from the delivery member, the unitary clip (1113) is configured to (i.e. capable of) be in a closed configuration where the teeth of the first jaw and the teeth of the second jaw are closer to a central axis of the unitary clip (as shown in Fig. 87C) than when in the open configuration (as compared to Fig. 86);
(claims 24 and 36) wherein the first tissue edge and the second tissue edge are configured to be (i.e. capable of) secured to one another between the first jaw (1120) and the second jaw (1120) of the unitary clip (1113) while the unitary clip (1113) is in the closed configuration and separated from the delivery member (1100) ([0236]; grasper expressly may be left in place as a permanent fixation device and separated from the delivery member);
(claims 25 and 37) wherein the first direction is away from the longitudinal axis of the delivery member (1100) (as shown in Figs. 86-87A; [0233]-[0235]; stabilizers 1112 are movable from a collapsed state to an radially outward expanded state);
(claims 26 and 38) wherein the second direction is away from the longitudinal axis of the delivery member (1100) (as shown in Figs. 86-87A; [0233]-[0235]; stabilizers 1112 are movable from a collapsed state to an radially outward expanded state);
(claims 28 and 40) wherein the delivery member (1100) includes a rod (as show in Figs. 86-87C; [0233]-[0237]; delivery member 1100 expressly comprises a shaft 1102, a conduit 1108, a sheath 1110 and/or a guidewire within lumen 1105 which each read on the single required “rod” component; see exemplary guidewire 1218 in Fig. 88);
(claim 29) wherein the unitary clip (1113) includes a through hole (1105) through which a portion of the delivery member (1100) is located (as shown in Fig. 86; [0233]; through hole 1105 has a guidewire of the delivery device 1100 which is disposed therethrough; see exemplary guidewire 1218 in Fig. 88);
(claim 30) a delivery member (1100, Fig. 86) having a first arm (i.e. left member 1112) and a second arm (i.e. right member 1112), wherein the first arm and the second arm are separately movable ([0233]) toward (as shown in Figs. 86 and 87C) and away from (as shown in Figs. 86 and 87B) a longitudinal axis of the delivery member (1100); and a clip (1113, Fig. 86) positioned at the distal end (1104) of the delivery member (1100) and movable distally relative to the delivery member (1100) (see Fig. 86; [0233]; [0235]; grasper 1113 is expressly insertable/movable within central lumen 1111), the clip (1113) including an opening (1105, Fig. 86), wherein the clip (1113) is configured to be (i.e. capable of) released from the delivery member (1100) when the delivery member (1100) 
(claim 31) wherein the first arm (1112) and the second arm (1112) remain coupled to the delivery member (1100) after the clip (1113) is released from the delivery member (1100) (see Fig. 87C; [0236]; grasper expressly may be left in place as a permanent fixation device and separated from the delivery member);
(claim 32) wherein the first arm is configured to grasp a first tissue edge (LF1) by moving in a first direction relative to the longitudinal axis (as shown in Figs. 86-87A), and the second arm is configured to grasp a second tissue edge (LF2) by moving in a second direction relative to the longitudinal axis (as shown in Figs. 86-87A), the second direction being opposite of the first direction (as shown in Figs. 86-87B; members 1112 are diametrically disposed and each moves radially outward in opposing directions); and
(claim 33) a delivery member (1100, Fig. 86) including a first arm (i.e. left member 1112) and a second arm (i.e. right member 1112) at a distal end (1104) of the delivery member (1100), each of the first arm and the second arm being movable toward (as shown in Figs. 86 and 87C) and away from (as shown in Figs. 86 and 87B) a longitudinal axis of the delivery member (1100), wherein the first arm is configured to (i.e. capable of) grasp a first tissue edge .

Allowable Subject Matter
Claims 27 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.